Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.298 Filed 08/04/21 Page 1 of 20




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                                     Case No. 21-20235

DEWAYNE JAVON BUTLER,

                Defendant.
________________________________/

           OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
         SUPPRESS AND DENYING WITHOUT PREJUDICE DEFENDANT’S
                 MOTION TO DISMISS FOR IMPROPER VENUE

      Defendant Javon Butler is charged with two counts of possession with intent to

distribute controlled substances, 21 U.S.C. § 841(a)(1). (ECF No. 17, PageID.28-29.)

The United States Postal Inspection Service (“USPIS”), with the support of the United

States Border Patrol and local police, intercepted two packages in late July and early

August 2020 that contained over three kilograms of fentanyl. The government alleges

that Defendant mailed the packages.

      Defendant has filed a motion to suppress evidence of the packages, and he has

moved to dismiss the case for improper venue. (ECF Nos. 26, 27.) The court has

reviewed the record and does not find a hearing to be necessary. E.D. Mich. LR

7.1(f)(2). For the reasons provided below, the court will deny Defendant’s motion to

suppress and deny without prejudice his motion to dismiss.
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.299 Filed 08/04/21 Page 2 of 20




                                    I. BACKGROUND

                                     A. First Package

       On July 28, 2020, inspectors trained to detect and investigate illegal mailings

stopped a package passing through Allen Park, Michigan. (ECF No. 26, PageID.190-91;

ECF No. 31, PageID.282-83.) The package was sent from Las Vegas, was addressed

to an individual in Sterling Heights, Michigan, 1 and listed as a return address “PrEcision

Clolhing Inc., 211 N. St. Suite, Las Vegas, NV, 89101.” (ECF No. 26, PageID.190-91;

ECF No. 31, PageID.282-83.)

       Based on the training and experience of postal inspectors, they were aware that

the United States Postal Service (“USPS”) is frequently used to transport controlled

substances throughout the country. (ECF No. 26, PageID.191.) According to the

inspectors, drug traffickers prefer Express Mail and Priority Mail services offered by

USPS because of their increased reliability and the enhanced access to package

tracking. (Id.) Most packages in Priority Mail are sent by businesses, and they tend to

be smaller and weigh less than two pounds. (Id., PageID.192; ECF No. 31, PageID.282-

83.) Packages of this sort include books, clothing, and pharmaceuticals. (ECF No. 26,

PageID.192.) The inspectors have learned that packages containing controlled

substances have the following characteristics: they are heavier than the typical Priority

Package, which generally weigh less than two pounds; they use handwritten labels;

their labels do not include a business account number, which indicates that the sender

paid cash; they are sent from or to localities frequently used as source or destination

points for trafficking controlled substance. (ECF No. 26, PageID.192-93; ECF No. 31,


1      Sterling Heights is a locality in Metro Detroit.

                                              2
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.300 Filed 08/04/21 Page 3 of 20




PageID.282-83.) In addition, drug traffickers often use fictitious or incomplete names

and addresses to conceal their identities. (ECF No. 26, PageID.193, 195; ECF No. 31,

PageID.282-83.) Therefore, inspectors regularly conduct address verifications. (ECF

No. 26, PageID.193, 195; ECF No. 31, PageID.282-83.)

       The package in Allen Park exhibited many common characteristics of packages

containing controlled substances. It was five pounds, ten ounces, well over the weight of

packages typically observed by inspectors. (ECF No. 26, PageID.191; ECF No. 31,

PageID.282-83.) The package had a handwritten label, there was no business account

number, and the destination point was known by the inspectors as being a frequent

destination point for packages containing controlled substances. (ECF No. 26,

PageID.195; ECF No. 31, PageID.282-83.) In addition, inspectors ran the addresses of

the sender and recipient through a database used by USPIS and discovered that the

listed names of the sender and recipient were not associated with the identified

addresses. (ECF No. 26, PageID.195; ECF No. 31, PageID.282-83.) According to the

inspectors, legitimate mailings regularly have confirmed associations in the USPIS

database with listed addresses; the lack of confirmed associations made the presence

of controlled substances more likely. (ECF No. 26, PageID.195; ECF No. 31,

PageID.282-83.)

       As a result of these observations, the inspectors contacted and brought in a

canine team from the United States Border Patrol. (ECF No. 26, PageID.196; ECF No.

31, PageID.282-83.) The dog was trained and certified in detecting numerous controlled

substances, and it alerts to controlled substances by sitting at the staring and source of

the odors. (ECF No. 26, PageID.196; ECF No. 31, PageID.282-83.) On a daily basis,


                                            3
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.301 Filed 08/04/21 Page 4 of 20




the dog and its handler worked together, and both were trained by the Border Patrol.

(ECF No. 26, PageID.196; ECF No. 31, PageID.282-83.) The dog underwent

recertification processes and was recently recertified by Border Patrol in April 2020.

(ECF No. 26, PageID.196; ECF No. 31, PageID.282-83.) Based on hundreds of sniff

tests of packages, buildings, and vehicles during training, the dog had proven itself to

be accurate and reliable. (ECF No. 26, PageID.196; ECF No. 31, PageID.282-83.)

       On July 28, 2020, the suspect package and other similar packages were placed

in front of the dog. (ECF No. 26, PageID.196; ECF No. 31, PageID.282-83.) Inspectors

observed the dog examine the packages and sit in front of only the suspect package.

(ECF No. 26, PageID.196; ECF No. 31, PageID.282-83.) The Border Patrol handler

confirmed that, based on the dog’s action, the suspect package either contained or was

in contact with controlled substances. (ECF No. 26, PageID.196-97; ECF No. 31,

PageID.282-83.)

       On July 28, 2020, an affidavit recounting these facts was submitted to a

Magistrate Judge in a warrant application to search the package. (ECF No. 26,

PageID.197; ECF No. 31, PageID.282-83.) The Magistrate Judge approved the warrant,

and a search of the package revealed 1.09 kilograms of fentanyl. (ECF No. 31,

PageID.282-83.)

                                  B. Second Package

       On August 6, 2020, inspectors stopped a second package traveling through Allen

Park. (ECF No. 26, PageID.205-06; ECF No. 31, PageID.284.) The package, like the

first, was sent from Las Vegas. (ECF No. 26, PageID.205-06; ECF No. 31,

PageID.284.) The return address was in Redford, Michigan, under the name “Kick


                                            4
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.302 Filed 08/04/21 Page 5 of 20




Start,” and the recipient’s address was in Taylor, Michigan. 2 (ECF No. 26, PageID.205-

06; ECF No. 31, PageID.284.) The package weighed twenty-three pounds, ten ounces.

(ECF No. 26, PageID.205-06; ECF No. 31, PageID.284.)

      Like the first package, the second package had several characteristics that lead

inspectors to believe it was carrying controlled substances. The second package did not

have a business account, had a handwritten label, and the destination point was

frequently used to traffic narcotics. (ECF No. 26, PageID.209; ECF No. 31, PageID.284-

85.) In addition, the package weighed well over the typical package weight for Priority

Mail, which was under two pounds. (ECF No. 26, PageID.209; ECF No. 31,

PageID.284-85.) Finally, while the recipient was associated with the listed address, the

name “Kick Start” was not, according to USPIS databases, associated with the return

address. (ECF No. 26, PageID.209; ECF No. 31, PageID.284-85.)

      On August 6, 2020, inspectors brought in a canine team from the Grosse Ile

Police Department. (ECF No. 26, PageID.210; ECF No. 31, PageID.284-85.) The dog

was trained and certified to detect numerous controlled substances. (ECF No. 26,

PageID.210; ECF No. 31, PageID.284-85.) When the dog detects controlled

substances, it sits or lies down next to them. (ECF No. 26, PageID.210; ECF No. 31,

PageID.284-85.) The dog and its handler worked together on a daily basis, and both

received training from RazorK9 Professional K-9 Services. (ECF No. 26, PageID.210;

ECF No. 31, PageID.284-85.) The United States Canine Association certified the dog

and its handler in August 2019. (ECF No. 26, PageID.210; ECF No. 31, PageID.284-




2     Taylor, like Sterling Heights, is located in Metro Detroit.

                                             5
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.303 Filed 08/04/21 Page 6 of 20




85.) After hundreds of sniff tests during training, the dog had proven itself to be accurate

and reliable. (ECF No. 26, PageID.210; ECF No. 31, PageID.284-85.)

       The suspect package was placed with similar packages in front of the dog. (ECF

No. 26, PageID.210; ECF No. 31, PageID.284-85.) The dog examined the packages

and sat in front of the suspect package. (ECF No. 26, PageID.211; ECF No. 31,

PageID.284-85.) The hander then indicated that, based on the dog’s actions, the

package contained or was in contact with controlled substances. (ECF No. 26,

PageID.210; ECF No. 31, PageID.284-85.)

       On August 6, 2020, inspectors sought a search warrant from a Magistrate Judge,

which was granted (ECF No. 26, PageID.211; ECF No. 31, PageID.284-85.), and the

package was found to contain 2.23 kilograms of fentanyl. (ECF No. 31, PageID.286.)

       A criminal complaint for possession with intent to distribute controlled substances

was filed against Defendant on January 22, 2021. (ECF No. 1.) Defendant filed the

instant motions to suppress and dismiss on June 14, 2021. (ECF Nos. 26, 27.)

                                     II. STANDARD

       The Fourth Amendment of the United States Constitution guarantees “[t]he right

of the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures.” The purpose of the Fourth Amendment is “to

safeguard the privacy and security of individuals against arbitrary invasions by

governmental officials.” Taylor v. City of Saginaw, 922 F.3d 328, 332 (6th Cir. 2019)

(quoting Camara v. Mun. Court of San Francisco, 387 U.S. 523,528 (1967)). “[W]hat the

Constitution forbids is not all searches and seizures, but unreasonable searches and




                                             6
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.304 Filed 08/04/21 Page 7 of 20




seizures.” Terry v. Ohio, 392 U.S. 1, 9 (1968) (quoting Elkins v. United States, 364 U.S.

206, 222 (1960)).

       The Fourth Amendment “contains no provision expressly precluding the use of

evidence obtained in violation of its commands.” Herring v. United States, 555 U.S. 135,

139 (2009) (quoting Arizona v. Evans, 514 U.S. 1, 10 (1995)). Over the course of many

years, the Supreme Court developed the “exclusionary rule,” which “forbids the use of

improperly obtained evidence at trial.” Id. The rule is “designed to safeguard Fourth

Amendment rights generally through its deterrent effect” and is not a “necessary

consequence of a Fourth Amendment violation.” Id. at 139-40, 141 (quoting United

States v. Calandra, 414 U.S. 338, 348 (1974)); Davis v. United States, 564 U.S. 229,

236-37 (2011) (citations removed) (“Exclusion is not a personal constitutional right, nor

is it designed to redress the injury occasioned by an unconstitutional search. The rule’s

sole purpose . . . is to deter future Fourth Amendment violations.”).

       The exclusionary rule serves to “prohibit[] introduction into evidence materials

seized during an unlawful search, and of testimony concerning knowledge acquired

during an unlawful search.” United States v. Howard, 621 F.3d 433, 451 (6th Cir. 2010)

(quoting Murray v. United States, 487 U.S. 533, 536-37 (1988)). It also prohibits “the

introduction of derivative evidence, both tangible and testimonial, that is the product of

the primary evidence, or that is otherwise acquired as an indirect result of the unlawful

search, up to the point at which the connection with the unlawful search becomes so

attenuated as to dissipate the taint.” Id.

       In deciding whether evidence was obtained improperly through an illegal search

and seizure, “the court may rely on hearsay and other evidence, even though that


                                             7
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.305 Filed 08/04/21 Page 8 of 20




evidence would not be admissible at trial.” United States v. Raddatz, 447 U.S. 667, 679

(1980); Fed. R. Civ. P. 104(a) (“The court must decide any preliminary question about

whether . . . evidence is admissible. In so deciding, the court is not bound by evidence

rules, except those on privilege.”).

                                       III. DISCUSSION

       Defendant has filed a motion to suppress and a motion to dismiss for improper

venue. (ECF Nos. 26, 27.) In the motion to suppress, Defendant also requests an

evidentiary hearing. (ECF No. 26, PageID.186.) The court will first address Defendant’s

motion to suppress and his request for a hearing. It will then turn to Defendant’s motion

to dismiss.

                           A. Defendant’s Motion to Suppress

       Defendant challenges the postal inspectors’ decisions to stop the packages

containing fentanyl while they were in transit in Priority Mail to conduct canine sniff

tests. (ECF No. 26, PageID.170-180.) In addition, Defendant argues that search

warrants lacked probable cause. (Id., PageID.181-85.)

1. Reasonable Suspicion to Detain the Packages

       “[O]nly reasonable suspicion, and not probable cause, is necessary in order to

briefly detain a package for further investigation, such as examination by a drug-sniffing

dog.” United States v. Robinson, 390 F.3d 853, 870 (6th Cir. 2004). This standard

requires a “reasonable [and] articulable suspicion of criminal activity . . . based on the

totality of the circumstances presented to the officer.” United States v. Winters, 782 F.3d

289, 298 (6th Cir. 2015). An officer has “reasonable suspicion” when there exists

“specific facts that would lead a reasonable officer to suspect illicit activity.” Id. “A


                                               8
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.306 Filed 08/04/21 Page 9 of 20




‘divide-and-conquer’ analysis—where each factor [supporting reasonable suspicion] is

singled out and the court engages in a post-hoc search for an innocent explanation—is

not permitted.” United States v. Pacheco, 841 F.3d 384, 391 (6th Cir. 2016).

       Postal inspectors had reasonable suspicion to believe that the two packages sent

in Priority Mail in July and August 2020 contained controlled substances. Both parties

accept the reasons inspectors provided for stopping the packages. The inspectors knew

and understood that USPS, and specifically Priority Mail, are frequently used to

transport illegal narcotics (ECF No. 26, PageID.191), and the first package exhibited

many characteristics regularly associated with mail that contains controlled substances.

(ECF No. 26, PageID.192-93; ECF No. 31, PageID.282-83.) The package was over five

and a half pounds, which was well over the standard weight of Priority Mail packages

according to the inspectors’ professional experiences. (ECF No. 26, PageID.191; ECF

No. 31, PageID.282-83.) Because Priority Mail is used primarily by businesses,

packages generally weigh less than two pounds, and packages with a higher weight are

more likely to contain controlled substances. (ECF No. 26, PageID.192; ECF No. 31,

PageID.282-83.) Further, the package had a handwritten label, it had no business

account number (indicating that the sender most likely paid cash), and the destination

point was, according to the inspectors’ professional knowledge, a frequent delivery point

for controlled substances. (ECF No. 26, PageID.195; ECF No. 31, PageID.282-83.)

Finally, in a USPIS database, the names of the sender and recipient did not match the

addresses listed on the package. (ECF No. 26, PageID.195; ECF No. 31, PageID.282-

83.)




                                           9
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.307 Filed 08/04/21 Page 10 of 20




       The second package exhibited similar suspicious characteristics. It weighed over

twenty-three pounds, far exceeding standard Priority Mail packages. (ECF No. 26,

PageID.205-06; ECF No. 31, PageID.284.) The package had a handwritten label, did

not have a business account number, and the destination point was, according to the

inspectors’ professional knowledge, a common delivery point for illegal narcotics. (ECF

No. 26, PageID.209; ECF No. 31, PageID.284-85.) Finally, the name “Kick Start” listed

on the return address was not associated with that address. (ECF No. 26, PageID.209;

ECF No. 31, PageID.284-85.)

       Considering the totality of the circumstances, as presented to the USPIS

inspectors, there existed reasonable suspicion to temporarily detain the packages for

further investigation. Winters, 782 F.3d at 298. The inspectors had several specific and

articulable reasons for detaining both packages. Id. The packages were sent via Priority

Mail, they were unexpectedly heavy, they had handwritten labels, there had no business

account numbers, they were being sent to common destinations for the trafficking of

controlled substances, and the addresses listed on the packages did not match the

listed names. (ECF No. 26, PageID.191, 195, 205-06, 209; ECF No. 31, PageID.282-

85.) Defendant does not contest that these observations were made by postal

inspectors and were used by the postal inspectors to support the temporary seizure of

the packages.

       The Sixth Circuit has recognized that, in performing reasonable suspicion review

for seizures of mail packages, it has “relied on many of the same factors” used by

USPIS to detect suspicious packages. United States v. Alexander, 540 F.3d 494, 501

(6th Cir. 2008). These factors include the size of the mailing, whether the label is


                                            10
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.308 Filed 08/04/21 Page 11 of 20




handwritten, whether the listed names and addresses match, and whether the

destination is a common delivery point for narcotics, which USPIS inspectors primarily

relied on in this case. Id. at 501 n.2. (ECF No. 26, PageID.191, 195, 205-06, 209; ECF

No. 31, PageID.282-85.)

       When several of the USPIS factors are present, and even where there are fewer

factors supporting reasonable suspicion than in this case, the Sixth Circuit has held in

numerous cases that the temporary seizure of mail is constitutionally permissible. See

Robinson, 390 F.3d at 859, 870 (holding that a postal inspector had reasonable

suspicion to detain a package where the inspector believed the package smelled like

marijuana, the return address was in a “known distribution area,” and had handwritten

labels); Alexander, 540 F.3d at 497, 501 (stating that a police officer had reasonable

suspicion when a package lacked a signature, was coming from Las Vegas and was

sent to common delivery site of drug trafficking, was marked for expedited delivery, and

was heavy and dense); United States v. Elgin, 57 F. App’x 659, 661 (6th Cir. 2003)

(holding that postal inspectors had reasonable suspicion that a package contained

controlled substances when it was mailed from a city that was known by the inspectors

to be a common source of illegal drugs, the return address did not match an actual

address, and three other packages mailed to the same address contained fictitious

return addresses); United States v. Ligon, --- F. App’x ----, 2021 WL 2472354, at *1, 5

(6th Cir. June 17, 2021) (finding that postal inspector had reasonable suspicion to

detain a package based on its size, the fact that it was sent via Priority Mail, and that it

had, according to the inspector’s professional knowledge, places of origin and delivery

commonly used to traffic controlled substances).


                                             11
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.309 Filed 08/04/21 Page 12 of 20




       Under the inspectors’ and USPIS’s professional knowledge and experience, the

packages at issue had several key characteristics of packages containing controlled

substances. Although taken individually each characteristic may have had an innocent

explanation, considering the totality of the circumstances, Pacheco, 841 F.3d at 391,

including USPIS profiling factors, Alexander, 540 F.3d at 501, and the “class of mail,

origin, destination, and size,” Ligon, 2021 WL 2472354, at *5, the postal inspectors’

observations had reasonable suspicion to believe the packages contained controlled

substances. See Robinson, 390 F.3d at 870; Alexander, 540 F.3d at 501; Elgin, 57 F.

App’x at 661; Ligon, 2021 WL 2472354, at *5. The court will deny Defendant’s motion to

suppress on this issue.

2. Probable Cause to Search the Packages

       “A positive indication by a properly-trained dog is sufficient to establish probable

cause for the presence of a controlled substance.” United States v. Navarro-Camacho,

186 F.3d 701, 706 (6th Cir. 1999). However, “[f]or a positive dog reaction to support a

determination of probable cause, the training and reliability of the dog must be

established.” United States v. Diaz, 25 F.3d 392, 394 (6th Cir. 1994). As the Sixth

Circuit explained in United States v. Diaz, the evidence or support for a dog’s reliability

need not be significant:

       When the evidence presented, whether testimony from the dog's trainer or
       records of the dog's training, establishes that the dog is generally certified
       as a drug detection dog, any other evidence, including the testimony of
       other experts, that may detract from the reliability of the dog's performance
       properly goes to the “credibility” of the dog. Lack of additional evidence,
       such as documentation of the exact course of training, similarly would
       affect the dog's reliability. As with the admissibility of evidence generally,
       the admissibility of evidence regarding a dog's training and reliability is
       committed to the trial court's sound discretion.


                                             12
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.310 Filed 08/04/21 Page 13 of 20




Id. at 394. Thus, once certification has been established, no further testimony or proof

regarding the dog’s reliability is necessary. Id.; see also Florida v. Harris, 568 U.S. 237,

246 (2013) (“If a bona fide organization has certified a dog after testing his reliability in a

controlled setting, a court can presume (subject to any conflicting evidence offered) that

the dog's alert provides probable cause to search.”).

       The affidavits submitted to the Magistrate Judges to obtain the search warrants

at issue stated and described the dogs’ certifications. To search the first package, the

affidavit explained that the dog at issue was trained and certified by the United States

Border Patrol. (ECF No. 26, PageID.196; ECF No. 31, PageID.282-83.) The affidavit

stated that the dog and its handler worked together on a daily basis, and it described

the process by which the dog identified controlled substances. (ECF No. 26,

PageID.196; ECF No. 31, PageID.282-83.) The dog and its hander were subjected to a

recertification process and both received their recertification only three months prior to

the sniff test. (ECF No. 26, PageID.196; ECF No. 31, PageID.282-83.) In total, before

the sniff test was conducted in July 2020, the dog had undergone hundreds of similar

tests in controlled environments, and the dog had proven itself accurate and reliable.

(ECF No. 26, PageID.196; ECF No. 31, PageID.282-83.) Finally, the dog properly

identified controlled substances in the first package by sitting in front of the package,

and the dog selected the package alone out of several similar packages. (ECF No. 26,

PageID.196; ECF No. 31, PageID.282-83.)

       Similarly, the affidavit used to support the search of the second package stated

that the dog conducting the sniff test was certified. The affidavit stated that the dog and

its handler were trained by RazorK9 Professional K-9 Services, and both were certified


                                              13
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.311 Filed 08/04/21 Page 14 of 20




by the United States Canine Association in August 2019. (ECF No. 26, PageID.210;

ECF No. 31, PageID.284-85.) The handler worked with the dog on a daily basis, and,

after hundreds of sniff tests in training, the dog was shown to be accurate and reliable.

(ECF No. 26, PageID.210; ECF No. 31, PageID.284-85.) The dog, following regular

procedures, sat in front of the second package and identified it out of several similar

packages as containing controlled substances. (ECF No. 26, PageID.211; ECF No. 31,

PageID.284-85.)

       Defendant does not argue or cite evidence showing that the United States Border

Patrol, RazorK9 Professional K-9 Services, or the United States Canine Association fail

to meet the standard of “bona fide [dog training and certification] organization[s].” Harris,

568 U.S. at 246. This fact alone justifies denial of the motion to suppress. Id.; Diaz, 25

F.3d at 394.

       Furthermore, in several opinions, the Sixth Circuit has held that statements of a

dog’s training and certification with similar or less detail than the ones included in the

affidavits at issue were sufficient to establish reliability of the dog. See United States v.

Berry, 90 F.3d 148, 150 (6th Cir. 1996) (stating that an affidavit for a search warrant

established reliability through references to the dog as “’drug sniffing or drug detecting

dog” and assertions that the dog was trained and qualified investigator, despite failing to

assert that the dog received specialty training to detect controlled substances,

reasoning that “the affidavit need not describe the particulars of the dog's training”);

United States v. Torres-Ramos, 536 F.3d 542, 554 (6th Cir. 2008) (noting that a dog

had received certifications and it and its handler had undergone training, including 100

different episodes of sniff testing, and concluding that the facts presented were


                                              14
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.312 Filed 08/04/21 Page 15 of 20




“sufficient to establish [the dog’s] reliability”); United States v. Cook, Case No. 89-5947,

1990 WL 70703, at *2 (6th Cir. May 29, 1990) (emphasis in original) (“The references in

the affidavit to the dogs as ‘narcotic dog Moose and narcotic dog Bandit’ were a

sufficient vouching [to establish probable cause] and reasonably implied ‘trained

narcotic dog Moose and trained narcotic dog Bandit.’”); Ligon, 2021 WL 2472354, at *6

(holding that an affidavit for a search warrant adequately established a dog’s reliability

when the affidavit stated that the dog and its handler were certified and had completed

a training program).

       Thus, the affidavits in support of the search warrants stated and explained that

the dogs used by the postal inspectors were “certified as . . . drug detection dog[s],” and

the minimum requirements of reliability were met. Diaz, 25 F.3d at 394; see Berry, 90

F.3d at 150; Torres-Ramos, 536 F.3d at 554; Cook, 1990 WL 70703, at *2; Ligon, 2021

WL 2472354, at *6. (ECF No. 26, PageID.196, 210; ECF No. 31, PageID.282-85.)

Defendant does not contest the adequacy of the certification processes cited in the

affidavits or whether those certifications were completed by “bona fide [dog training and

certification] organization[s].” Harris, 568 U.S. at 246. Consequently, denial of

Defendant’s motion to suppress is warranted.

                  B. Defendant’s Request for an Evidentiary Hearing

       Defendant includes in his motion to suppress a request for an evidentiary

hearing. (ECF No. 26, PageID.186.) In deciding motions to suppress, the court must

hold an evidentiary hearing “if the motion is sufficiently definite, specific, detailed, and

non-conjectural to enable the court to conclude that contested issues of fact going to the

validity of the search are in question.” United States v. Ickes, 922 F.3d 708, 710 (6th


                                              15
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.313 Filed 08/04/21 Page 16 of 20




Cir. 2019) (quoting United States v. Abboud, 438 F.3d 554, 577 (6th Cir. 2006)); United

States v. Schumacher, 611 F. App’x 337, 341 (6th Cir. 2015) (citations removed) (“[T]o

mandate an evidentiary hearing, the challenger's attack must be more than conclusory

and must be supported by more than a mere desire to cross-examine.”); United States

v. Thompson, 16 F. App’x 340, 344 (6th Cir. 2001) (“A district court is required to hold

an evidentiary hearing when the defendant has set forth contested issues of fact that

bear upon the legality of the search.”). If, however, the questions presented are “entirely

legal in nature” the court may decide the motion without a hearing. Ickes, 922 F.3d at

710. Further, even if there are contested facts, “a district court can forgo conducting an

evidentiary hearing if sufficient content remains to support a finding of [constitutionality]

after the contested items are set aside.” Thompson, 16 F. App’x at 344.

       Here, the parties contest no facts that are material to the court’s analysis.

Defendant and the government agree in full on the what postal inspectors in Allen Park

observed, what facts they based their decision to briefly detain the relevant packages,

and what facts were used to support a finding of probable cause. The parties agree that

postal inspectors found that the packages, in their professional experience, were

unexpectedly heavy, had handwritten labels, did not have business tracking numbers,

were sent to areas frequently used as drug trafficking destinations, and listed names

that were not associated with recipient and return addresses. (ECF No. 26, PageID.165-

69, 191, 195, 205-06, 209; ECF No. 31, PageID.282-85.) In addition, the parties do not

dispute that the affidavit for the search warrant described the training and certification of

the sniffing dogs and their handlers, the dogs and their handers’ professional

experiences together, the methods by which the dogs communicated a positive test,


                                             16
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.314 Filed 08/04/21 Page 17 of 20




and that both packages received positive tests when placed next to similar packages.

(ECF No. 26, PageID.165-69, 196, 210; ECF No. 31, PageID.282-85.) Furthermore,

Defendant does not dispute that United States Border Patrol, RazorK9 Professional K-9

Services, or the United States Canine Association are reliable and bona fide dog

training organizations.

       Instead, Defendant argues in his motion to suppress that, given the facts

observed by the inspectors, the inspectors had not legally searched and seized the

packages. However, as a matter of law, the postal inspectors had reasonable suspicion

to detain the packages, Robinson, 390 F.3d at 870; Alexander, 540 F.3d at 501; Elgin,

57 F. App’x at 661; Ligon, 2021 WL 2472354, at *5, and the search warrant affidavits

established the reliability of a positive drug sniffing test. Berry, 90 F.3d at 150; Torres-

Ramos, 536 F.3d at 554; Cook, 1990 WL 70703, at *2; Ligon, 2021 WL 2472354, at *6.

In sum, there is no “contested issue[] of fact” as to the facts postal inspectors used to

support reasonable suspicion and probable cause. Ickes, 922 F.3d at 710. The facts

material to the court’s analysis are not disputed with “definite, specific, detailed, and

non-conjectural” arguments, and an evidentiary hearing is unnecessary. Id.

                           C. Defendant’s Motion to Dismiss

       Defendant argues that venue is improper in this district because he is alleged to

have mailed the two packages containing fentanyl from Las Vegas. (ECF No. 27,

PageID.242.) According to Defendant, he never possessed with intent to distribute

controlled substances in Michigan. (Id.)

       “Venue lies in any district in which the offense was committed.” United States v.

Thomas, 74 F.3d 701, 709 (6th Cir. 1996). Possession with intent to distribute is a


                                              17
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.315 Filed 08/04/21 Page 18 of 20




continuing offense and is thus governed by the venue provisions of 18 U.S.C. §

3237(a). United States v. Zidell, 323 F.3d 412, 422 (6th Cir. 2003); accord United States

v. Williams, 274 F.3d 1079, 1083-84 (6th Cir. 2001). Under § 3237(a), venue is proper

in any district where the offense was “begun, continued, or completed.” Further, venue

analysis considers “the site of the defendant's acts, the elements and nature of the

crime, the locus of the effect of the criminal conduct, and the suitability of each district

for accurate fact finding.” Id. at 423 (stating that even if a drug trafficking defendant

acted solely outside the relevant district, venue could be proper in that district

considering “[t]he effects of the attempted distribution”); accord Thomas, 74 F.3d at 709.

       “Although venue generally is not a factual element of a crime, it nevertheless is

an essential part of the government's case.” United States v. Scaife, 749 F.2d 338, 346

(6th Cir. 1984). “The government must prove proper venue for each count by a

preponderance of the evidence.” United States v. Petlechkov, 922 F.3d 762, 769 (6th

Cir. 2019). Determining the proper venue can often require resolution of factual

disputes, and, in those circumstances, the government must make its case in favor of

venue at trial. See id. at 768 (stating that “the government . . . offer[s] evidence at trial

proving that venue is proper” and “if the government fails to meet its burden at trial, then

the defendant is free to raise [an] objection”); United States v. Cooper, 40 F. App’x 39,

41 (6th Cir. 2002) (“[V]enue is ordinarily a question of fact for the jury.”).

       Defendant contests the factual predicates that the government must make in

order to prove that this district is the proper venue. The arguments and factual disputes

over whether the offenses were “begun, continued, or completed” in this district, 18

U.S.C. § 3237(a), and over other factors such as “the locus of the effect of the criminal


                                              18
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.316 Filed 08/04/21 Page 19 of 20




conduct,” Zidell, 323 F.3d at 423, must be resolved at trial. See Petlechkov, 922 F.3d at

769, 771; Cooper, 40 F. App’x at 41; see also Fed. R. Crim. P. 12(b)(1) (stating that a

party may raise a pretrial motion only if the court can resolve the motion “without a trial

on the merits”); United States v. Taylor, Case No. 04-130, 2006 WL 4643321, at *1

(S.D. Ohio July 31, 2006) (“Given that venue . . . must be proved by the preponderance

of the evidence at trial, it is not a defense that can be ruled upon by pretrial motion.”);

United States v. Med 1st, Case No. XX-XXXXXXX, 2017 WL 4848823, at *1 (W.D. Ky.

Oct. 26, 2017) (finding that dismissal before trial of a criminal indictment for improper

venue “would intrude upon the province of the jury to determine what actions were

taken by the defendants and where they occurred”).

       Therefore, the court will deny without prejudice Defendant’s motion to dismiss for

improper venue. At trial, Defendant will have the opportunity to object to the

government’s proof of venue.

                                     IV. CONCLUSION

       Postal inspectors had reasonable suspicion to believe that packages Defendant

allegedly mailed contained controlled substances. Canine sniff tests conducted by

trained and certified dogs provided the inspectors probable cause to search the

packages. Finally, the dispute over venue is not properly resolved by the court pretrial.

Accordingly,

       IT IS ORDERED that Defendant’s “Motion Suppress” (ECF No. 26) is DENIED.




                                             19
Case 3:21-cr-20235-RHC-DRG ECF No. 33, PageID.317 Filed 08/04/21 Page 20 of 20




        IT IS FURTHER ORDERED that Defendant’s “Motion to Dismiss [for] Improper

Venue” (ECF No. 27) is DENIED WITHOUT PREJUDICE.

                                                            s/Robert H. Cleland              /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
Dated: August 4, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 4, 2021, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                   /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\21-
20235.BUTLER.MotiontoSuppressandMotiontoDismissforImproperVenue.RMK.docx




                                                      20
